DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3-7, 9-12, and 21-24 stand allowed.  Claims 8 and 25 stand objected to for informalities.  Claims 2 and 13-20 were previously canceled.
Applicants amended claims 8 and 25 and argue that the application is in condition for allowance.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to claims 8 and 25 are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3-12, and 21-25 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 3-12, and 21-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first connection element has a surface inclined with 
With regard to claims 3-12 and 21-25: The claims have been found allowable due to their dependency from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Victoria K. Hall/Primary Examiner, Art Unit 2897